Powell, J.
In a prosecution for the illicit sale of intoxicating liquors the jury are authorized to convict where it appears, from the evidence, that the defendant was asked if he had any whisky, and he replied that he had, and delivered something in a bottle, which he said was whisky, and' for which he accepted money, although the person to whom it was delivered was too drunk to tell whether it was whisky or not, and although the defendant, at the trial, said it was ginger-ale. Tompkins v. State, 2 Ga. App. 639 (58 S. E. 1111). Judgment affirmed.